Exhibit 21 Subsidiaries of the Registrant 1. Bank of the Ozarks, an Arkansas state chartered bank 2. Ozark Capital Statutory Trust II, a Connecticut business trust 3. Ozark Capital Statutory Trust III, a Delaware business trust 4. Ozark Capital Statutory Trust IV, a Delaware business trust 5. Ozark Capital Statutory Trust V, a Delaware business trust 6. The Highlands Group, Inc., a 100% owned Arkansas subsidiary of Bank of the Ozarks 7. Arlington Park, LLC, a 50% owned Arkansas subsidiary of The Highlands Group, Inc. 8. BOTO, LLC, a 100% owned Arkansas subsidiary of Bank of the Ozarks 9. ASMSA Investment Fund LLC, a 99% owned Delaware subsidiary of Bank of the Ozarks Open Avenues Investment Fund LLC, a 99% owned Delaware subsidiary of Bank of the Ozarks BOTO FL Properties LLC, a 100% owned Florida subsidiary of Bank of the Ozarks PAB State Credits LLC, a 100% owned Georgia subsidiary of Bank of the Ozarks FCB Properties LLC, a 100% owned Georgia subsidiary of Bank of the Ozarks BOTO NC Properties, LLC, a 100% owned North Carolina subsidiary of Bank of the Ozarks BOTO GA Properties, LLC, a 100% owned Georgia subsidiary of Bank of the Ozarks BOTO-AR Properties, LLC, a 100% owned Arkansas subsidiary of Bank of the Ozarks BOTO SC Properties, LLC, a 100% owned South Carolina subsidiary of Bank of the Ozarks Omnibank Center Business Condominium Owners Association, Inc., a 75.2% owned Texas subsidiary of Bank of the Ozarks Summit Real Estate Investments, Inc., a 100% owned Arkansas subsidiary of Bank of the Ozarks Intervest Statutory Trust II, a Connecticut business trust Intervest Statutory Trust III, a Connecticut business trust Intervest Statutory Trust IV, a Delaware business trust Intervest Statutory Trust V, a Delaware business trust BOTO Holdings, Inc., a 100% owned Texas subsidiary of Bank of the Ozarks RESG Cayman Islands SPE, LLC, a 100% owned Texas subsidiary of Bank of the Ozarks Hughes Meadows Apartments, LP, a 99.99% owned Arkansas subsidiary of Summit Real Estate Investments, Inc. Keiser Apartments Limited Partnership, a 99% owned Arkansas subsidiary of Summit Real Estate Investments, Inc. Ridgecrest Limited Partnership, a 95% owned Arkansas subsidiary of Summit Real Estate Investments, Inc. East Atlantic Properties, LLC, a 100% owned North Carolina subsidiary of Bank of the Ozarks BOTC, LLC, a 100% owned North Carolina subsidiary of Bank of the Ozarks Twin Points Road Clubhouse Properties, LLC, a 100% owned Arkansas subsidiary of Bank of the Ozarks Highway 7 Properties, LLC, a 100% owned Arkansas subsidiary of Bank of the Ozarks Bay Street Townhomes Condominium Assoc., Inc., a 100% owned Florida subsidiary of Bank of the Ozarks Wynwood First, LLC, a 100% owned Florida subsidiary of Bank of the Ozarks 910 Cape Coral Parkway, LLC, a 100% owned Florida subsidiary of Bank of the Ozarks BOTO Bankmobile, LLC (FKA C1 Bankmobile, LLC), a 100% owned Florida subsidiary of Bank of the Ozarks Subsidiaries of the Registrant Deltona Inn Properties, LLC, a 100% owned Florida subsidiary of Bank of the Ozarks Elizabeth Station, LLC, a 33.34% owned Georgia subsidiary of Bank of the Ozarks
